Citation Nr: 0911639	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  01-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The appellant alleges that the decedent in this matter, who 
was her spouse and died in September 1995, had recognized 
service from September 1941 to July 1946 in the Philippine 
Commonwealth Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a September 2001 decision, the Board found that the decedent 
did not have recognized service to establish basic 
eligibility for the appellant to receive VA benefits.

The appellant subsequently appealed these issues to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2003 decision, the Court vacated the September 
2001 Board decision.  VA appealed the April 2003 Court 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In a May 2004 decision, 
the Federal Circuit vacated the April 2003 Court decision and 
remanded the appellant's claim to the Court.  In a September 
2004 decision, the Court vacated the September 2001 Board 
decision.  The Court found that VA had not provided 
sufficient notice to the appellant under the Veteran Claims 
Assistance Act (VCAA) in her claim for service connection for 
the cause of the Veteran's death, and that the Board should 
address her claim of non-service-connected death pension 
benefits in the first instance.  

VA then appealed to the Federal Circuit.  In March 2008, the 
Federal Circuit affirmed the September 2004 Court decision.  
The claim is now properly before the Board for appellate 
consideration.

The issue of service connection for the cause of the 
decedent's death is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

The decedent did not have qualifying service to be eligible 
for VA pension benefits, and therefore the appellant, as his 
surviving spouse, is not eligible for VA death pension 
benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In this case, VCAA notice is not required because the issue 
decided herein involves a claim which cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

II.  Relevant Law and Analysis

As noted in the Introduction, above, the appellant alleges 
that the decedent had recognized service with the Philippine 
Commonwealth Army from September 1941 to July 1946.

This category of service does not qualify the decedent for VA 
pension benefits.  In Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996), it was held that, under 38 U.S.C.A. § 107(a), certain 
service by a decedent before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines is deemed not to be active service for the 
purpose of granting non-service-connected benefits, including 
VA pension benefits, although such a decedent may be eligible 
to receive other types of VA benefits, e.g., disability 
compensation or dependency and indemnity compensation, where 
supported by the evidence.  It was noted in Cacalda, supra, 
that this statute had been held not to violate the United 
States Constitution, citing Quiban v. Veterans Admin., 928 
F.2d 1154, 1158 (D.C. Cir. 1991).

Here, as in Cacalda, supra, the decedent's documented service 
falls into the category which expressly has been deemed not 
to be active military service for the purpose of receiving VA 
non-service-connected pension benefits.  This finding is 
mandated by the law, which defines active duty as full time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The 
"Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.  The Philippine 
Commonwealth Army was not a component of the United States 
Armed Forces.

Thus, the appellant is not entitled to VA death pension 
benefits, because such an award must be predicated upon the 
decedent's eligibility.  With his eligibility lacking, so too 
is hers.  Since the law is dispositive of her claim, as in 
Cacalda, supra, her appeal as to this issue must be 
terminated because of the absence of legal merit or the lack 
of entitlement under the law, analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  See, e.g., Sabonis 
v. Brown, supra.  In order to establish basic eligibility for 
VA disability pension benefits, it is required, in part, that 
the individual with respect to whom pension is claimed be a 
veteran who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.


ORDER

Because the decedent did not have active military service for 
purposes of basic eligibility for non-service-connected 
pension benefits, the claim is denied.


REMAND

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).

In the present case, the Board is bound by the holding of the 
Court that the claimant was not sent adequate notice pursuant 
to the VCAA.  Upon remand, such notice must be provided to 
the claimant, to include what evidence VA will seek to obtain 
and what evidence she is expected to provide.

Accordingly, the case is REMANDED for the following action:

1.	Pursuant to the VCAA, the RO should 
issue a notice letter to the claimant, 
to include a discussion of the evidence 
needed to substantiate her claim.

2.	With authorization provided by the 
claimant, the RO should attempt to 
obtain any additional evidence not of 
record which pertains to the claim for 
service connection for the cause of the 
decedent's death.  The RO should also 
invite the claimant to submit all 
pertinent evidence in her possession, 
and explain the type of evidence that 
is her ultimate responsibility to 
submit.

3.	Thereafter, the RO should readjudicate 
the claim for service connection for 
cause of the decedent's death, on all 
applicable bases.  If the benefit 
sought on appeal is not granted, the 
claimant should be provided with a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


